UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7406


ROSS E. TURNER,

                  Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; HAROLD CLARKE, or successor
(Director Dept. of Corrections); R.C. MATHENA, or successor
(Warden, Red Onion State Prison),

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00680-AWA-DEM)


Submitted:   January 23, 2014                Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ross E. Turner, Appellant Pro Se.     Aaron Jennings Campbell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ross E. Turner seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find    that     the

district       court’s      assessment   of     the    constitutional         claims     is

debatable      or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Turner has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense       with    oral     argument      because      the    facts       and     legal


                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3